UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7173


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES EDWARD GOFF,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      Glen E. Conrad, Chief
District Judge. (1:11-cr-00025-GEC-1; 1:14-cv-80744-GEC-RSB)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Edward Goff, Appellant Pro Se. Zachary T. Lee, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James     Edward          Goff    seeks     to    appeal     the     district         court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                    The

order is not appealable unless a circuit justice or judge issues

a   certificate          of     appealability.               28   U.S.C.       § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                        When the district court denies

relief    on    the      merits,       a   prisoner         satisfies     this    standard      by

demonstrating            that    reasonable           jurists     would        find    that     the

district       court’s        assessment        of     the    constitutional          claims    is

debatable      or     wrong.           Slack    v.     McDaniel,        529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and     that       the    motion     states    a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Goff has not made the requisite showing.                          Accordingly, we deny a

certificate         of     appealability          and        dismiss     the     appeal.         We

dispense       with       oral     argument          because      the    facts        and     legal




                                                  2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3